Citation Nr: 1515035	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 50 percent for chronic adjustment disorder to include cognitive symptoms of a TBI.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to March 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction resides with the RO in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge in a July 2014 Travel Board hearing; the transcript is of record.  

Because Diagnostic Code 8045 for the evaluation of Residuals of Traumatic Brain Injury directs that emotional/behavioral dysfunction are to be rated under 38 C.F.R. § 4.130 (Schedule of ratings -- mental disorders), and because cognitive and psychiatric symptoms of a TBI are found to overlap in this case, the Board finds that the rating for the Veteran's acquired psychiatric disorder, secondary to a TBI, is inextricably intertwined with the appeal for an increased rating for residuals of a TBI, and that issue has been added to the appeal.  See 38 C.F.R. § 4.124a (2014); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran has identified participation in a VA compensated work therapy program.  He submitted an October 2014 letter from his VA Vocational Rehabilitation Coordinator showing he was part of a compensated work therapy program at the New Jersey VA Healthcare System from 2012 to 2015.  Accordingly, the Board finds that a remand is required to obtain such records.

The Veteran and his representative contend in various statements, to include a July 2014 Brief, that he is unemployable due to residuals of a TBI, which include both cognitive and psychiatric symptoms.  As noted above, because cognitive and psychiatric symptoms of a TBI overlap in this case, the Board finds that the rating for the Veteran's acquired psychiatric disorder, secondary to a TBI, is inextricably intertwined with the appeal for an increased rating for residuals of a TBI.  See Harris, 1 Vet. App. at 183.  Accordingly, on remand, the RO should consider whether a higher initial rating is warranted for chronic adjustment disorder to include cognitive symptoms of a TBI.  

The Board finds that a remand is required prior to adjudication of the claim for a TDIU. In that regard, it does not appear from the record that the Veteran has received proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU. Additionally, more recent December 2014 VA psychiatric neurological examinations do not clearly address whether the combination of the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 537; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Veteran is currently service-connected for residuals of a TBI, chronic adjustment disorder to include cognitive symptoms of a TBI, and tinnitus.  In light of the foregoing, the Board finds that the supplemental VA opinion should be obtained to address whether unemployability due to service-connected disabilities is demonstrated.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU.

2.  The AOJ should obtain Vocational Rehabilitation/ Compensated Work Therapy records from the New Jersey VA Healthcare System dated from 2012 to 2015.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  After all outstanding evidence has been associated with the record, the AOJ should obtain a supplemental medical opinion to determine the current effect of the Veteran's service-connected disabilities (residuals of a TBI, chronic adjustment disorder to include cognitive symptoms of a TBI, and tinnitus) on his employability.  An additional examination is not required.  The claims folder must be made available to the examiner(s). 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of the combined effect of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached. 

3.  Thereafter, the RO should readjudicate the appeal, with consideration of whether higher initial ratings are warranted for residuals of a TBI, chronic adjustment disorder to include cognitive symptoms of a TBI, and whether assignment of a TDIU is warranted.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




